DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waldemar et al. (EP 0218061 Waldemar hereafter).
With respect to claim 1, Waldemar discloses an injector (Figs. 1-3) comprising: 
a housing (1) including a fluid passage extending from an inlet (fuel inlet not shown) of the housing to an outlet (lower) end of the housing; 
an actuator (2-5) mounted to the housing; 
a pintle (6) extending along a longitudinal axis from an actuator end (7) to a pintle head (20), wherein the actuator end of the pintle is operatively connected to the actuator for actuation of the pintle along the longitudinal axis; and 
a tip member (lower tip end of 15 especially inner surface of 17) mounted to (located at) the outlet end of the housing, wherein the tip member includes an outlet orifice (opening of 18) and a pintle seat (conical valve seat surface 17), wherein in a seated position of the pintle, the pintle head seals against the pintle seat blocking flow to the outlet orifice (Fig. 1), and in an open position of the pintle, the pintle head is spaced apart from the pintle seat, opening a flow path through the outlet orifice, 
wherein the pintle head includes a swirl passage (27) therein, wherein the swirl passage is angled tangential relative to the longitudinal axis to induce swirl on flow passing between the pintle head and the pintle seat in the open position, and 
wherein the swirl passage defines an internal passage through an interior portion of the pintle head, from an inlet on an exterior surface of the pintle head, to an outlet on the exterior surface of the pintle head, wherein the outlet of the internal passage is defined in an external conical surface (from 20 to 21) of the pintle head, wherein a conical interior surface (of 17 working in conjunction with Dichtsitz (tight fit) 21. Fig. 1) of the pintle seat contacts the external conical surface of the pintle head and thereby blocks (fluidly stop) the swirl passage in the seated position.
With respect to claim 2, Waldemar discloses wherein the pintle includes a neck (See Fig. 1 with additional annotations below) separating a shoulder (top of 26) of the pintle from the pintle head, wherein the neck is narrower than the shoulder and the pintle head, wherein the pintle head includes a widening surface extending away from the neck, a cylindrical surface extending from the widening surface, and a narrowing surface that extends from the cylindrical surface to a tip of the pintle, wherein the swirl passage has an outlet end defined in the narrowing surface of the pintle head (Fig. 1).
With respect to claim 3, Waldemar discloses wherein the swirl passage has an inlet in the widening surface of the pintle head (Fig. 1).
With respect to claim 4, Waldemar discloses wherein the tip member includes a cylindrical interior surface opposed to the cylindrical surface of the pintle head so that in the seated position, fluid in the swirl passage is confined in the swirl passage but in fluid communication with fluid upstream of the cylindrical interior surface (Fig. 1).
With respect to claim 6, Waldemar discloses the injector further comprising at least one additional swirl passage (four metering openings 27 shown) defined in the pintle head, wherein the swirl passages are circumferentially spaced apart evenly around the pintle head (Fig. 2).
With respect to claim 7, Waldemar disclose wherein the actuator end of the pintle includes a magnetic armature (5), wherein the actuator includes a solenoid (2-4) magnetically coupled to the armature, and wherein the solenoid and armature are configured (capable of) so that alternating a magnetic field in the solenoid actuates the pintle to reciprocate at a predetermined frequency between the seated position and the open position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Waldemar in view of Maier (US 6079642).
With respect to claim 8, Waldemar the injector as in claim 1 except for wherein the pintle includes an internal inlet passage extending partially therethrough, terminating at a set of one or more radial ports for flow from the internal passage, through the radial ports, through the pintle head, to the tip member.
However, Maier teaches an injector (Figs. 1-2) comprising: a housing (5) including a fluid passage extending from an inlet (at 45) of the housing to an outlet (lower) end of the housing; an actuator (1) mounted to the housing; a pintle (12) extending along a longitudinal axis from an actuator end (top) to a pintle head (37. Fig. 2), wherein the actuator end of the pintle is operatively connected to the actuator for actuation of the pintle along the longitudinal axis; and a tip member (14) mounted to the outlet end of the housing, wherein the tip member includes an outlet orifice (27) and a pintle seat (conical valve seat 15), wherein in a seated position of the pintle, the pintle head seals against the pintle seat blocking flow to the outlet orifice (Fig. 1), and in an open position of the pintle, the pintle head is spaced apart from the pintle seat, opening a flow path through the outlet orifice, wherein the pintle head includes a swirl passage (48).  Maier further teaches wherein the pintle includes an internal inlet passage (31) extending partially therethrough, terminating at a set of one or more radial ports (35) for flow from the internal passage, through the radial ports, through the pintle head, to the tip member.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of internal inlet passage pintle, as taught by Maier, to Waldemar’s pintle, in order to deliver fuel in an unimpeded fashion (Col. 3, lines 39-60).

    PNG
    media_image1.png
    304
    587
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed on July 20, 2022 have been fully considered but they are not persuasive. Applicant argues that Waldemar fails to disclose the newly recited limitations in claim 1. The Examiner respectfully disagrees. As elaborated above, The external conical surface is the conical surfaces from 20 to 21. Therefore, the outlet of the internal passage is defined in (on) the external conical surface and the conical interior surface (of 17 working in conjunction with Dichtsitz (tight fit) 21. Fig. 1) of the pintle seat contacts the external conical surface of the pintle head and thereby blocks (fluidly stop) the swirl passage in the seated position.
The term “block” is defined as “a: to make unsuitable for passage or progress by obstruction” and “c: to hinder the passage, progress, or accomplishment of by or as if by interposing an obstruction” in Merriam-Webster dictionary. https://www.merriam-webster.com/dictionary/block. Interpreting the term, in view of the claim as a whole, the term “block” has been properly defined as “to make unsuitable for passage” and “to hinder the passage.” As elaborated in the detailed rejections above, the conical interior surface 17, working in conjunction with the Dichtsitz (tight fit) 21 of the “external conical surface,” fluidly stop or hinder the swirl passage. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 6, 2022